     Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 1 of 36
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                     IN THE UNITED STATES DISTRICT COURT                         June 23, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                      Nathan Ochsner, Clerk
                               HOUSTON DIVISION


DEBORAH CROSS,                             §
                                           §
                     Plaintiff,            §
                                           §
v.                                         §        CIVIL ACTION NO. H-20-1322
                                           §
THE BANK OF NEW YORK MELLON,               §
et     •   I                               §
                                           §
                     Defendants.           §



                        MEMORANDUM OPINION AND ORDER


      Plaintiff       Deborah     Cross    ("Plaintiff")   sued       the      Bank        of

New York Mellon ("BONYM") and NewRez LLC d/b/a Shellpoint Mortgage

Servicing ("Shellpoint") (collectively, "Defendants")                         the 11th

Judicial        strict of Harris County, Texas, alleging that Defendants

violated the statute of limitations to foreclose on her property

located        at   16515   Obsidian      Drive,    Houston,     TX    77095           (the

'' Property"). 1     Defendants claim power of sale over the Property

under a Deed of Trust. 2        Plaintiff requests a declaration that any

foreclosure          e under the Deed of Trust is void as time-barred and

that title is quieted in her name. 3               BONYM asserts counterclaims


      Plaintiff's Original Petition, Exhibit
      1
                                                                1 to Defendants'
Removal Notice, Docket Entry No. 1 2, p. 2 1                   1 ; p . 3 1 8. For
purposes of identification all page citations                  refer to the page
number imprinted at the top of the page by the                 court's electronic
filing system, CM/ECF.
      Defendants Shellpoint and BONYM's Summary Judgment Motion
      2

("Defendants' MSJ"), Docket Entry No. 27, p. 9.
      Plaintiff's Original Petition, Exhibit 1 to Defendants'
      3

Removal Notice, Docket Entry No. 1-2, pp. 5-6 1, 16-31.
      Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 2 of 36



for        {1)   breach   of   contract,     ( 2)   foreclosure,   ( 3)   in    the

alternative, equitable subrogation, and               (4) in the alternative,

contractual subrogation. 4

       Both parties seek summary judgment on Plaintiff's claims and

BONYM's.counterclaims.          Pending before the court are Defendants'

MSJ    (Docket Entry No.        27) and Plaintiff's Motion for Partial

Summary Judgment ("Plaintiff's MPSJ") (Docket Entry No. 28).                    For

the reasons set forth below, Plaintiff's MPSJ will be denied, and

Defendants' MSJ will be grante� as to BONYM and denied as moot as

to Shellpoint.


                    I.    Factual and Procedural Background

       On November 2, 2004, Plaintiff executed a note (the "Note")

promising to repay a loan from New Horizon Financial, Ltd.                     ("New

Horizon") in the principal amount of $255,440, plus interest. 5

Plaintiff secured her obligation to repay the Note by executing a

Deed of Trust that granted New Horizon a lien against the Property

with a power of sale. 6        The Note required Plaintiff to pay monthly

installments beginning December 1, 2004, and continuing until


       BONYM's Second Amended Counterclaims, Docket Entry No. 21,
       4

pp . 3-7 11 15 -29.
      Oral Deposition of Deborah Cross ("Cross Depo"), Exhibit A to
       5

Defendants' MSJ, Docket Entry No. 27, p. 30 lines 19 25; p. 31
lines 1-19; Note, Exhibit A-3 to Defendants' MSJ, Docket Entry
No. 27, p. 37.
      Cross Depo, Exhibit A to Defendants' MSJ, Docket Entry
       6

No. 27, p. 31 lines 20-25 through p. 33 line 1; Deed of Trust,
Exhibit A-4 to Defendants' MSJ, Docket Entry No. 27, pp. 41-43.
                                       -2-
    Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 3 of 36



November 1, 2034. 7       On September 15, 2011, the Deed of Trust was

assigned to BONYM, which remains the Deed's beneficiary. 8

        Plaintiff defaulted by failing to make a payment on January 1,
2015. 9        On   October   21,   2015,    Bayview   Loan   Servicing,    LLC
("Bayview"), acting as mortgage servicer               BONYM, sent Plaintiff
a letter entitled "Notice of Default and Intent to Accelerate,"
which warned her that if she did not cure a $22,885.06 default by

November 20, 2015, Bayview would '\take steps to terminate [her]

ownership in the property by a fore closure proceeding or other
action to seize the property. 1110            Plaintiff did not cure the
default. 11 On February 11, 2016, Bayview's attorney sent Plaintiff
a notice stating that Bayview had "accelerated" the maturity of the
loan, meaning that the entire balance of the loan was immediately


        7
            Note, Exhibit A-3 to Defendants' MSJ, Docket Entry No. 27,
p. 37       1 3 (A).
      Declaration of Jean Knowles ("Knowles Declaration"), Exhibit C
      8

to Defendants' MSJ, Docket Entry No. 27, p. 140 1 6; Assignment of
Deed of Trust, Exhibit D to Defendants' MSJ, Docket Entry No. 27,
p. 146; Plaintiff's Responses to Defendant Shellpoint's First
Discovery Requests ("Plaintiff's Responses"), Exhibit I-3 to
Defendants' MSJ, Docket Entry No. 27, p. 406 11 9-10.
      Knowles Declaration, Exhibit C to Defendants' MSJ, Docket
      9

Entry No. 27, p. 140 1 8; Plaintiff's Responses, Exhibit I-3 to
Defendants' MSJ, Docket Entry No. 27, p. 411 �1 35-36.
      Notice of Default and Intent to Accelerate, Exhibit B 7 to
      10

Defendants' MSJ, Docket Entry No. 27, p. 121; Plaintiff's
Responses, Exhibit I-3 to Defendants' MSJ, Docket Entry No. 27,
p. 409 11 24-28.
     11 Knowles Declaration, Exhibit C to Defendants' MSJ, Docket
Entry No. 27, p. 140 1 8; Plaintiff's Responses, Exhibit I-3 to
Defendants' MSJ, Docket Entry No. 27, p. 411 �1 35-36.
                                       -3-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 4 of 36



due and_payable in full. 12     Enclosed with the letter was a notice

advising that the foreclosure sale of the Property would take place

on April 5, 2016. 13   This scheduled foreclosure did not take place.

     On April 18, 2018, a second notice of acceleration and notice

of sale was sent to Plaintiff. 14    BONYM and Bayview again sought to

foreclose on the Property, this time scheduling the foreclosure

sale for June 5, 2018. 15     On May 31, 2018, Plaintiff sued to stop

foreclosure, and the 55th Judicial District Court of Harris County,

Texas,    entered a Temporary Restraining Order         ( "TRO") enjoining

BONYM and Bayview from foreclosing. 16      The TRO expired twelve days

later, on June 11, 2018. 17    BONYM and Bayview removed the case to



      Videoconferencing Deposition of Jean Knowles, Corporate
     12

Representative of BONY-MELLON ("Knowles Depo"), Exhibit B to
Defendants' MSJ, Docket Entry No. 27, p. 90 lines 7-25 through p. 91
lines 1-16; Notice of Maturity/Acceleration of Texas Recourse Loan
and Enclosing Notice of Substitute Trustee's Sale dated February 11,
2016 ("2016 Notice of Maturity/Acceleration"), Exhibit B-8 to
Defendants' MSJ, Docket Entry No. 27, p. 125; Plaintiff's Responses
to Defendants' Discovery Requests, Exhibit I-3 to Defendants' MSJ,
Docket Entry No. 27, p. 411 11 39-40.

     13 2016 Notice of Maturity/Acceleration, Exhibit               B-8    to
Defendants' MSJ, Docket Entry No. 27, p. 125 1 3.
      Notice of Maturity/Acceleration of Texas Recourse Loan and
     14

Enclosing Notice of Substitute Trustee's Sale, dated April 18, 2018
("2018 Notice of Maturity/Acceleration"), Exhibit 8 to Plaintiff's
Combined Response to Defendants' Motion for Summary Judgment and
Reply in Support of Plaintiff's Cross-Motion for Summary Judgment
("Plaintiff's Combined Response"), Docket Entry No. 34-1, p. 50.
     1srd.
      Temporary Restraining Order and Order Setting Hearing for
     16

Temporary Injunction, Exhibit E to Defendants' MSJ, Docket Entry
No. 27, pp. 147-48.


                                    -4-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 5 of 36




this court and moved to dismiss Plaintiff's suit for                         lure to
state a claim.      Cross v. Bank of New York Mellon as Trustee CWALT
2004-30B, 790 F. App'x 647 (mem.)               (5th Cir. 2020).           The court
granted the motion to dismiss, and Pl                          appealed.             On
January 22, 2020, the             th Circuit upheld the dismissal.            Id.
     On May 13, 2019, a third notice of acceleration and notice of

sale was sent to Plaintiff. 18          On August 1, 2019, whi              the 2018

appeal was still pending,           agents for Bayview sent Plaintiff a
notice    stating    that     a    foreclosure                 was   scheduled      for

September 3,     2019. 19     On August 29,           2019,    Plaintiff filed an

application      with       the    164th      Judie           District   Court       of

Harris County, Texas, seeking an emergency temporary injunction and
restraining order against Hughes, Watters & Askanse, LLP on behalf
of Bayview Loan Servicing, LLC to prevent foreclosure. 20                  The court

granted   Plaintiff's        application,       finding       that   Plaintiff      was
entitled to a temporary injunction and restraining order forbidding



      Notice of Maturity/Acceleration of Texas Recourse Loan and
     18

Enclosing Notice of Substitute Trustee's     , dated May 13, 2019
("May 2019 Notice of Maturity/Acceleration"), Exhibit 9 to
Plaintiff's Combined Response, Docket Entry No. 34-1, p. 69.
      Notice of Maturity/Acceleration of Texas Recourse Loan and
     19

Enclosing Notice of Substitute Trustee's Sale, dated August 1,
2019, attached to Exhibit F to Defendants' MSJ, Docket Entry
No. 27, p. 183.
      Plaintiff's Original Petition, Application for Emergency
     20

Ex Parte Temporary Injunction and Restraining Order, Exhibit F to
Defendants' MSJ, Docket Entry No. 27, p. 149.
                                        -5-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 6 of 36



Bayview's       agents   from   foreclosing   on   the   Property.21       On

September 11, 2019, the court extended the temporary injunction and

restraining order. 22       Plaintiff non-suited her claims without

prejudice on September 23, 2019.23

     Servicing of the loan transferred from Bayview to Shellpoint

effective February 1, 2020. 24       On February 13, 2020, Shellpoint's

litigation department reviewed Plaintiff's loan and changed the

coding of the loan in Shellpoint's data system from "foreclosure"

to "litigation." 25      This change in coding stopped the foreclosure

process and prevented Shellpoint from sending foreclosure letters

or making calls to Plaintiff related to foreclosure. 26         Shellpoint

has since confirmed that it did not treat Plaintiff's loan as


      Temporary Injunction and Restraining Order and Order Setting
     21

Hearing for Temporary Orders, attached to Exhibit F to Defendants'
MSJ, Docket Entry No. 27, p. 194.

      Extended Temporary Injunction and Restraining Order and Order
     22

Setting Hearing for Temporary Orders, Exhibit G to Defendants' MSJ,
Docket Entry No. 27, p. 200.

      Plaintiff's Notice of Nonsuit Without Prejudice, Exhibit H
     23

to Defendants' MSJ, Docket Entry No. 27, p. 203.

      Defendants' MSJ, Docket Entry No. 27, p. 11; Letter from
     24

Shellpoint Mortgage Servicing to Deborah Cross-Farron (the
"Shellpoint Hello Letter"), Exhibit B-4 to Defendants' MSJ, Docket
Entry No. 27, p. 107; Knowles Declaration, Exhibit C to Defendants'
MSJ, Docket Entry No. 27, p. 140 1 10; Plaintiff's Responses,
Exhibit I-3 to Defendants' MSJ, Docket Entry No. 27, pp. 406-07
11 12-13.
      Knowles Depo, Exhibit B to Defendants' MSJ,
     25
                                                             Docket Entry
No. 27, p. 75 lines 14-23; p. 79 lines 1-3.
     26
          Id.


                                     -6-
    Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 7 of 36




accelerated and that the "acceleration tab" in Shellpoint's data

system had never been checked.27
     On February 14, 2020, Shellpoint sent Plaintiff a letter
stating that Shellpoint was now servicing her loan and requesting
that she "use the attached coupon to mail us a check for your first

payment." 28    The coupon listed $2,238.51 as the monthly payment
amount, and the letter promised that Shellpoint would send "regular
monthly statements [.] " 29 Attached to the letter was a page entitled
"Helping You Manage Your Mortgage," which stated that the term of
the mortgage was 360 months and that the loan 1 s maturity date was
November 1, 2034. 30
     Two days later Shellpoint notified Plaintiff that the total
amount due was $231,949.74. 31       Unlike Bayview's previous monthly
statement, Shellpoint's statement did not indicate the accelerated
amount owed. 32    Bayview's mortgage statement also warned Plaintiff
that Bayview had "made the first notice or filing required by


     27
          Id. at p. 76 lines 1-8; p. 82 lines 11-25; p. 86 lines 7-15.
      Shellpoint Hello Letter, Exhibit B-4 to Defendants' MSJ,
     28

Docket Entry No. 27, p. 107.


     30
          Id. at 109.
      Shellpoint Mortgage Statement, Exhibit B-13 to Defendants 1
     31
MSJ, Docket Entry No. 27, p. 132.
      Bayview Mortgage Statement, Exhibit B 14 to Defendants' MSJ,
     32

Docket Entry No. 27, p. 136 (listing $389,846.52 as accelerated
amount).
                                     -7
     Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 8 of 36



applicable law to start the judicial or non-judicial foreclosure

process [,] " 33   whi      Shellpoint's    statement   contained     no     such

warning. 34
        On February 17, 2020, Shellpoint sent Plaintiff two letters.
The first was a loss mitigation solicitation letter notifying
Plaintiff of available assistance given her default. 35            This letter
stated that        the   "total amount due is      $229,184.76 11    and that
Shellpoint "[had] a right to invoke foreclosure based on the terms

of   [Plaintiff's]       mortgage contract. " 36   A second letter warned
Plaintiff that her loan was in default and stated that because she
had "not taken steps to resolve the delinquency,           11   Shellpoint had
been instructed by the owner of her mortgage loan to commence
foreclosure.37
        On March 19, 2020, Plaintiff sued Defendants in the 11th

Judie        District Court of Harris County, Texas, seeking to quiet


      Bayview Mortgage Statement, Exhibit B-14 to Defendants' MSJ,
        33

Docket Entry No. 27, p. 136.
      See Shellpoint Mortgage Statement,
        34
                                                         Exhibit     B-13     to
Defendants' MSJ, Docket Entry No. 27, p. 132.
      Knowles Declaration, Exhibit C to Defendants' MSJ, Docket
        35

Entry No. 27, p. 141 1 12; Letter from Shellpoint Mortgage
Servicing to Deborah Cross Farron, Exhibit C-1 to Defendants' MSJ,
Docket Entry No. 27, p. 142.
      Letter from Shellpoint Mortgage Servicing to Deborah
        36

Cross-Farron dated February 17, 2020, Exhibit C-1 to Defendants'
MSJ, Docket Entry No. 27, p. 142.
      Letter from Shellpoint Mortgage Servicing to Deborah
        37

Cross Farron, dated February 17, 2020, Exhibit B 12 to Defendants'
MSJ, Docket Entry No. 27, p. 129.
                                       -8
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 9 of 36



title and to obtain a declaratory judgment that the statute of

limitations          to      foreclose    had    expired. 38      On   April     13,    2020,

Defendants answered,               BONYM counterclaimed against Plaintiff for

breach of contract and foreclosure, and Defendants removed the case

to this court. 39

        Discovery closed on February                  25,   2021. 40   Defendants filed

Defendants' MSJ on March 9,                2021. 41     Plaintiff filed Plaintiff's

MPSJ the same day. 42              Defendants responded to Plaintiff's MPSJ on

March     30,    2021. 43     Plaintiff filed her response to Defendants' MSJ

on April        7,   2021.   44
                                  Defendants replied on April          21,   2021. 45



                                  II.    Standard of Review

        Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant



      Plaintiff's Original Petition, Exhibit 1 to Defendants'
        38

Removal Notice, Docket Entry No. 1-2, pp. 3-4 1 8.

      Defendants' Answer
        39
                            and   Counterclaims,  Exhibit                               4   to
Defendants' Removal Notfce, Docket Entry No. 1-5.

      Order on Joint Motion for Continuance and Amendment of
     40

Scheduling Order, Docket Entry No. 26.
     41
             Defendants' MSJ, Docket Entry No. 27.
     42
          Plaintiff's MPSJ, Docket Entry No. 28.

      Defendants Shellpoint and BONYM's Response to Plaintiff's
     43

Partial ·Motion for Summary Judgment ("Defendants' Response"),
Docket Entry No. 31.
     44
          Plaintiff's Combined Response, Docket Entry No. 34.

      Defendants Shellpoint and BONYM's Reply in Support of Summary
     45

Judgment Motion ("Defendants' Reply"), Docket Entry No. 37.

                                                -9-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 10 of 36



is entitled to judgment as a matter of law.        Fed. R. Civ. P. 56(a).

Disputes about material facts are genuine "if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party."   Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510

(1986).   The moving party is entitled to judgment as a matter of

law if "the nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has

the burden of proof."      Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986).

     A party moving for summary judgment "must 'demonstrate the

absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant' s case."       Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994) (en bane) (per curiam) (quoting

Celotex, 106 S. Ct. at 2553).       "If the moving party fails to meet

this initial burden, the motion must be denied, regardless of the

nonmovant' s response."    Id. If the moving party meets this burden,

Rule 56© requires the nonmovant to go beyond the pleadings and show

by affidavits, depositions, answers to interrogatories, admissions

on file, or other admissible evidence that specific facts exist

over which there is a genuine issue for trial.         Id.   The nonmovant

"must do more than simply show that there is some metaphysical

doubt as to the material facts."          Matsushita Electric Industrial

Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356 (1986).

     In reviewing the evidence "the court must draw all reasonable

inferences in favor of the nonmoving party, and it may not make

                                   -10-
     Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 11 of 36



credibility determinations or weigh the evidence.              11
                                                                    Reeves v.
Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2110 (2000).
The court resolves factual controversies in favor of the nonmovant,
"but only when there is an actual controversy,· that is, when both
parties have submitted evidence of contradictory facts."              Little,
37 F.3d at 1075.


                     III.    Plaintiff's Quiet Title and
                             Declaratory Judgment Claims

       Plaintiff argues that she is entitled to judgment as a matter
of law on her claims            quiet title and declaratory rel          46




A.     Plaintiff's Declaratory Judgment Claim Is Redundant

       Plaintiff alleged in her Original Petition that tit              should
be quieted in her name because Defendants' claim to the Property is
"invalid and void           due to the   expiration of the statute of
limitations to foreclose." 47       Plaintiff         sought a declaratory
judgment that "any foreclosure sale under the Deed of Trust would
be void as time-barred and that the Deed of Trust is void and is
removed from the title record for the Property." 48 Plaintiff argues
that "[q]uiet title and declaratory judgment are both appropriate
causes of action to void a mortgage Deed of Trust for violation of


       46
            Plaintiff's MPSJ, Docket Entry No. 28, p. 4      1 6.
      Plaintiff's Original Petition, Exhibit 1 to Defendants'
       47

Removal Notice, Docket Entry No. 1-2, p. 6 1 29.
       48



                                     -11-
     Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 12 of 36



the statute of limitations."49           Defendants argue that Plaintiff's

declaratory judgment claim is redundant of her quiet title claim.50

       A suit to quiet title exists "'to enable the holder of the

feeblest equity to remove from his way to legal title any unlawful

hindrance having the appearance of better right.'"                   Essex Crane

Rental Corp. v. Carter, 371 S.W.3d 366, 388 (Tex. App. -- Houston

[1st Dist.] 2012, pet. denied) (quoting Bell v. Ott, 606 S.W.2d

942, 952 (Tex. Civ. App. -- Waco 1980, writ ref'd n.r.e.)).                     The

plaintiff has the burden of proof to establish his superior equity

and right to relief.         Id.   To do so "the plaintiff must show (1) an

interest in a specific property,              (2) title to the property is

affected by a claim by the defendant, and (3) the claim, although

facially valid, is invalid or unenforceable."               Vernon v. Perrien,

390 S.W.3d 47, 61-62 (Tex. App. -- El Paso 2012, no pet.) (citation

omitted).

       "When a declaratory judgment action filed in state court is

removed to federal court, that action is in effect converted into

one brought under the federal Declaratory Judgment Act                     [ (the

"DJA")], 28 U.S.C.      §§   2201, 2202." Redwood Resort Properties, LLC

v. Holmes Co. Limited,             Civil Action No. 3:06-CV-1022-D,            2007

WL    1266060,     at   *4   (N.D.    Tex.    April   30,   2007)    (citing     i2

Technologies US, Inc. v. Lanell, 2002 WL 1461929, at *7 n.5 (N.D.

Tex. July 2, 2002)). The DJA authorizes federal courts to "declare

       49
            Plaintiff's MPSJ, Docket Entry No. 28, p. 4        1    7.
       50
            Defendants' Response, Docket Entry No. 31, p. 13.
                                       -12-
      Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 13 of 36



the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could

be sought."         28 U.S.C.   §   2201(a).    The DJA "is merely a procedural

device and does not create any substantive rights or causes of
action."          Smitherman v. Bayview Loan Servicing, LLC, 727 F. App'x
787, 792 (5th Cir. 2018) (citing cases).                  Accordingly, when a
plaintiff brings an independent cause of action "along with" a

request for declaratory judgment, "'the latter ground is merely a

theory of recovery for the former.'"                   (quoting Sid Richardson
Carbon       &   Gasoline Co. v. Interenergy Resources, Ltd., 99 F.3d 746,
752 n.3 (5th Cir. 1996)).
        Plaintiff's request for a declaratory judgment was converted
into an action under the DJA when Defendants removed the case to
federal court.          See Redwood Resort Properties, 2007 WL 1266060, at
*4.     The request rests on the same argument as Plaintiff's quiet

title claim:           limitations has expired and it is too late for
Defendants to foreclose. The court will therefore treat Plaintiff's
request for declaratory judgment as "merely a theory of recovery"
for her quiet title claim.            See Smitherman, 727 F. App'x at 792.


B.      Plaintiff's Lawsuits and TROs Tolled Limitations

        Plaintiff argues that title should be quieted in her name
because the running of limitations on foreclosure has voided the
mortgage lien encumbering the Property. 51              Defendants argue that



        51
             Plaintiff's MPSJ, Docket Entry No. 28, p. 2       1   2.

                                         -13-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 14 of 36



Plaintiff's lawsuits and the resulting TROs tolled limitations to

March 12, 2020. 52

     In Texas a person must bring suit for the foreclosure of a

real property lien not later than four years after the day the

cause of action accrues.      Tex. Civ. Prac.   &    Rem. Code§ 16.035(a).

"On the expiration of the four-year limitations period, the real

property lien and a power of sale to enforce [it]             become void."

Tex. Civ. Prac.    &   Rem. Code § 16.035(d)         "Ordinarily, 'the four-

year limitations period does not begin to run until the maturity

date of the last note, obligation, or installment.'"             Stewart v.

United States Bank National Association, 107 F. Supp. 3d 705, 708

(S.D. Tex. 2015) (quoting Tex. Civ. Prac.       &   Rem. Code§ 16.035(e)).

"However, if the noteholder accelerates payment according to an

optional acceleration clause in the note, the limitations period

begins to run on the date the note is accelerated."             Id. (citing

Callan v. Deutsche Bank Trust Co. Americas, 11 F. Supp. 3d 761, 767

(S.D. Tex. 2014)).       Acceleration requires (1) notice of intent to

accelerate and (2) notice of acceleration.             Holy Cross Church of

God in Christ v. Wolf,        44 S.W.3d 562,        566 (Tex. 2001).    Both

notices must be "'clear and unequivocal.'"           Id. (quoting Shumway v.

Horizon Credit Corp., 801 S.W.2d 890, 893 (Tex. 1991)).

     Bayview gave Plaintiff notice of intent to accelerate on

October 21,     2015, 53 and notice of acceleration on February 11,


     52
          Defendants' MSJ, Docket Entry No. 27, p. 14.
      Notice of Default and Intent to Accelerate, Exhibit B-7 to
     53

Defendants' MSJ, Docket Entry No. 27, p. 121.
                                   -14-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 15 of 36



2016. 54 Defendants' right to seek judicial foreclosure thus accrued

on February 11,          2016.      See Stewart, 107 F. Supp. 3d at 708.

Without any tolling or abandonment limitations would have expired

four years later on February 11, 2020.               See Tex. Civ. Prac.       &    Rem.

Code    §   16. O 35 .

        "' [W]here the exercise of a lawful right is restrained by an

injunction, the statute of limitations is tolled during the period

of such restraint[.]'"           Jorrie v. Bank of New York Mellon Trust

Co., N.A., No. 5:16-CV-490-DAE, 2017 WL 6403054, at *7 (W.D. Tex.

Sept.       11,   2017),   aff'd,    740    F.    App'x   809   (5th   Cir.    2018).

Plaintiff sued and obtained a TRO to prevent foreclosure in 2018

and again in 2019.55         The 2018 TRO lasted eleven days (May 31 to

June 11, 2018), 56 and the 2019 TRO lasted nineteen days (August 30

to September 18, 2019). 57 During this cumulative thirty-day period,

"the exercise of [Defendants'] lawful right" to £oreclose on the

Property was "restrained by [an] injunction," and thus the statute


      2016 Notice of Maturity/Acceleration,
       54
                                                                Exhibit       B-8    to
Defendants' MSJ, Docket Entry No. 27, p. 125.
       Temporary Restraining Order and Order Setting Hearing for
       55

Temporary Injunction, Exhibit E to Defendants' MSJ, Docket Entry
No. 27, pp. 147-48; Temporary Injunction and Restraining Order and
Order Setting Hearing for Temporary Orders, attached to Exhibit F
to Defendants' MSJ, Docket Entry No. 27, p. 194.
      Temporary Restraining Order and Order Setting Hearing for
       56

Temporary Injunction, Exhibit E to Defendants' MSJ, Docket Entry
No. 27, pp. 147-48.
      Extended Temporary Injunction and Restraining Order and Order
       57

Setting Hearing for Temporary Orders, Exhibit G to Defendants' MSJ,
Docket Entry No. 27, pp. 200-201.
                                           -15-
     Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 16 of 36



of limitations was tolled during the period of restraint.                        See

Jorrie, 2017 WL 6403054, at *7.
       The court concludes as a matter of law that the TROs tolled
limitations on foreclosure by thirty days.                 Adding thirty days
extends the four-year limitations deadline from February 11, 2020,
to    March     12,   2020.     That    deadline      applied    to     Defendants'
foreclosure action.


C.     Shellpoint's Deceleration Reset Limitations Before
       Limitations Had Run

       Plaintiff argues that           "Defendants had to conduct a non­
judicial foreclosure or sue for judicial foreclosure [before the
limitations deadline] to avoid the application of limitations."58
In other words, Plaintiff argues that even if limitations were
tolled by thirty days, Defendants' counterclaims for foreclosure
would still be time-barred because Defendants failed to conduct a
sale or sue for judicial foreclosure before March 12,                         2020.
Defendants respond that (1) Shellpoint abandoned acceleration (or
"decelerated") before limitations expired, thus restoring the ioan
to    its     original   maturity   date       and   resetting    the    clock   on
limitations, 59 and      (2)   even if Shellpoint had not effectively
decelerated before the deadline of March 12,                    2020,    the Texas
counterclaim savings statute would still preserve BONYM's right to


       58
            Plaintiff's MPSJ, Docket Entry No. 28, p. 6 � 13.
       59
            Defendants' Response, Docket En�ry No. 31, p. 16.
                                        -16-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 17 of 36



seek foreclosure via, counterclaim. 60           The court will address the

deceleration argument here and address the counterclaim savings

statute argument in Part IV, infra.

        "'Abandonment of acceleration has the effect of restoring the

contract to its original condition,' thereby 'restoring the note's

original maturity date' for purposes of accrual."              Boren v. U.S.

National Bank Association,            807    F.3d 99,   104 (5th Cir. 2015)

(quoting Khan v. GBAK Properties, 371 S.W.3d 347, 353              (Tex. App.

    Houston        [1st Dist.]    2012, no pet.)) .      "If abandonment is

effective, the noteholder is no longer required to foreclose within

four years of the date of the acceleration."            Ocwen Loan Servicing,

L.L.C. v. REOAM, L.L.C., 755 F. App'x 354, 356 (5th Cir. 2018).

        The effectiveness of a purported abandonment can be determined

by reference to traditional principles of waiver,              which include

"(1) an existing right, benefit,              or advantage held by a party;

(2) the party's actual knowledge of its existence; and (3) the

party's actual intent to relinquish the right,                or intentional

conduct inconsistent with the right."             See Boren, 807 F.3d at 105

(citing Thompson v. Bank of America National Association, 783 F.3d

1022,        1025 (5th Cir. 2015)).         "Waiver        can occur either

expressly, through a clear repudiation of the right, or impliedly,

through conduct inconsistent with a claim to the right."

Leach Builders, LLC       V.   Sapphire V.P., LP, 458 S.W.3d 502, 511 (Tex.


        60
             Defendants' MSJ, Docket Entry No. 27, p. 20.
                                       -17-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 18 of 36



2015).      Although waiver is ordinarily a question of fact, it is a

question of law "when the facts that are -relevant to a party's

relinquishment of an existing right are undisputed."                            Boren, 807

F.3d at 106 (citing G.T. Leach Builders, 458 S.W.3d at 511).

      The     "central element"             of waiver is intent,            which must be

"unequivocally manifested."                  Thompson,        783 F.3d at 1025.             "To

accomplish a unilateral abandonment, the lender must 'so act as to

justify the [borrower] in believing and acting upon the belief that

the   effect     of    the    failure        to   pay    an    installment     was     to    be

disregarded, and that the contract should stand as if there had

been no default.'"             S�oboda v. Ocwen Loan Servicing,                  LLC,       579

S.W.3d 628, 636 (Tex. App.                   Houston [14th Dist.] 2019, no pet.)

(quoting San Antonio Real Estate Building & Loan Association v.

Stewart,      61 S.W.    386,     389    (Tex. 1901))            "A lender waives its

earlier acceleration when it puts the debtor on notice of its

abandonment                  by requesting payment on less than the full

amount of the loan."            Boren, 807 F.3d at 106 (internal quotations

and citations omitted).               Such a notice "unequivocally manifest[s]

an intent to abandon the previous acceleration and provide[] the

[borrower] with an opportunity to avoid foreclosure if they cure[]

their arrearage."         Id.

      Defendants        assert,       and    Plaintiff        does   not    dispute,    that

Shellpoint      knew     at     the     time      of    transfer     that    Bayview        had

characterized the loan as accelerated.61                      The undisputed evidence



      61
           Defendants' MSJ, Docket Entry No. 27, p. 16.

                                             -18-
      Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 19 of 36



in the record indicates that when the loan was transferred from

Bayview to Shellpoint,               it was coded as being in "foreclosure"

status. 62        Shellpoint therefore had               "actual knowledge"        of its

"existing right" to demand immediate payment of the full balance.

See Thompson, 783 F.3d at 1025.                  On February 13, 2020, Shellpoint

engaged in "intentional conduct inconsistent with" its right to

continue        acceleration:             it   changed    the   loan's     coding    from

"foreclosure" to "litigation" and refrained from checking the box

that would have designated the loan as "accelerated" in its data

system, 63 thus satisfying Texas waiver principles.                      See id.

        Plaintiff argues that evidence about Shellpoint's internal

conduct is irrelevant because "[t]here is no evidence that Cross

was      informed        that      these       acts   and     omissions     had     taken

place                 11 64
                                This argument misses the point.            Shellpoint's

internal conduct demonstrates that it knew it had a right to treat

the loan as accelerated and deliberately did not do so,                              thus

waiving         the   right.          Plaintiff's        subjective      awareness     or

expectations are not relevant to the question of waiver.

        Moreover,             Plaintiff    received       unequivocal      notice      of

Shellpoint's intent to decelerate on                        February 14,    2020,    when

Shellpoint sent Plaintiff its "Hello Letter."                    The letter included


      Knowles Depo, Exhibit B to Defendants' MSJ, Docket Entry
        62

No. 27, p. 78 line 25; p. 79 lines 1-4; p. 84 lines 17-24.
        63
             Id. at p. 75 lines 14-23; p. 79 lines 1-3.
        64
             Plaintiff's Combined Response, Docket Entry No. 34, p. 24.
                                               -19-
      Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 20 of 36



a coupon listing $2,238.51 as the monthly payment amount, a request

that Plaintiff use the coupon to mail Shellpoint a check for her

"first payment," and instructions to make future monthly payments.65

An attached page advised that Plaintiff's January 1, 2015, payment

was due and that the loan's principal balance was $222,613.72, but

it, too, asked only that Plaintiff begin sending monthly payments

of $2,238.51.66           The attached page listed the loan's original, pre­

acceleration maturity date of November 1, 2034. 67               Shellpoint also

sent Plaintiff a mortgage statement which, unlike the mortgage

statement that Plaintiff received from Bayview, did not warn that

the     foreclosure        process   had    begun   and   did   not   mention   the

accelerated amount of the loan.68

        Plaintiff argues that her case is analogous to several cases

in which courts applying Texas law found genuine fact issues

surrounding a lender's intent to decelerate. 69                 Plaintiff argues

that the Shellpoint Hello Letter                  "does not actually request a

payment" and thus resembles the mortgage statement sent by the

lender in Swoboda. 70          But the court in Swoboda found a fact issue



      Shellpoint Hello Letter, Exhibit B-4 to Defendants' MSJ,
        65

Docket Entry No. 27, p. 107.
        66
             Id. at 109.



      Id.; Bayview Mortgage Statement, Exhibit B-14 to Defendants'
        68

MSJ, Docket Entry No. 27, p. 136.
        69
             Plaintiff's Combined Response, Docket Entry No. 34, pp. 20-22.
        70
             Id. at 22.

                                           -20-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 21 of 36



surrounding the lender's intent to decelerate in large part because

the lender did not attach a payment coupon to the statement that it

sent to the borrower.       Swoboda, 579 S.W.3d at 635.          Unlike the

lender in Swoboda, Shellpoint attached a payment coupon to its

Hello Letter,    along with this instruction:            "Please use the

attached coupon to mail us a check for your first payment." 71              The

court cannot read this as anything other than a request for

payment.     The facts of Swoboda are therefore distinguished from

this case.

     Other cases Plaintiff cites are also inapposite.           In Deutsche

Bank National Trust Company As Trustee,         In Trust for Registered

Holders of Long Beach Mortgage Loan Trust 2003-1, Asset-Backed

Certificates, Series 2003-1 v. Gladle, Cause No. A-19-CV-00613-SS,

2020 WL 6379281, at *8 (W.D. Tex. July 30, 2020), the court found

that although the lender sent the borrower a "reinstatement quote"

asking for less than the total amount owed, there was a genuine

fact issue on the lender's intent to abandon acceleration because

the reinstatement quote warned that the lender "would continue with

foreclosure proceedings" if the borrower failed to pay the entire

reinstatement amount.      Similarly, in Pitts v. Bank of NY Mellon

Trust Co., 583 S.W.3d 258, 266 (Tex. App. -- Dallas 2018, no pet.),

the court found a genuine fact issue on intent to abandon because

the lender sent a statement that stated:           "Our records indicate

that your loan is in foreclosure."


      Shellpoint Hello Letter,
     71                               Exhibit B-4 to Defendants' MSJ,
Docket Entry No. 27, p. 107.
                                   -21-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 22 of 36



     But Shellpoint's mortgage statement did not state that it

would "continue with foreclosure proceedings" or that Plaintiff's

loan was in foreclosure.          Instead,    it warned      Plaintiff that

"[f] ailure to bring your loan current may result in fees and

foreclosure - the loss of your home." 72         Shellpoint' s use of the

word "may" establishes that the loan was not yet in foreclosure.

     The effectiveness of Shellpoint's deceleration is a question

of law because the facts relevant to Shellpoint' s waiver of

acceleration are not in dispute.        G.T. Leach Builders, 458 S.W.3d

at 511.   The court resolves factual controversies in a motion for

summary judgment in favor of the nonmovant, "but only when there is

an actual controversy, that is, when both parties have submitted

evidence of contradictory facts."             Little,   37   F.3d at 1075.

Plaintiff raises arguments about the intent behind Shellpoint's

internal conduct but does not dispute that the conduct took place,

i.e., Plaintiff does not argue that Shellpoint never changed the

coding of the loan from "foreclosure"           to "litigation" or that

Shellpoint   checked    the   "accelerated"     tab.     Plaintiff   raises

arguments about what the Shellpoint Hello Letter meant, but does

not dispute what it literally says.           She does not establish an

actual controversy on any issue of fact.

     The court concludes that the correspondence Shellpoint sent

Plaintiff would have justified Plaintiff in "believing and acting

     72
      Shellpoint Mortgage Statement,         Exhibit C-2 to Defendants'
MSJ, Docket Entry No. 27, p. 144.
                                   -22-
     Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 23 of 36



upon the belief that the effect of the failure to pay [the January

2015]    installment was to be disregarded, and that the contract

should stand as if there had been no default."             See Swoboda, 579
S.W.3d at 636 (internal quotations and citation omitted).                "[B]y
requesting payment on less than the full amount of the loan,"
Shellpoint     "unequivocally manifested an intent to abandon the

previous acceleration and provided [Plaintiff] with an opportunity
to avoid foreclosure if [she] cured [her] arrearage."              See Boren,

807 F.3d at 106.         As a matter of law,        Shellpoint effectively

decelerated Plaintiff's loan on February 14, 2020, thus resetting
the clock on limitations before they ran on March 12, 2020.


D.      BONYM Is Entitled to Summary Judgment on Plaintiff's Claims

        Plaintiff's quiet title claim relies on her argument that the
lien on her Property was no longer valid because limitations to

foreclose had run.        But Defendants have shown that Plaintiff's
litigation and TROs tolled limitations to a new deadline, that
Defendants decelerated before that deadline, and that limitations
were thus reset before they ran.            Plaintiff's quiet title claim
therefore fails as a matter of law.            Her claim for declaratory
judgment must also fail ,because it is merely a theory of recovery
for her quiet title claim.             See Smitherman v. Bayview Loan
Servicing, LLC, 727 F. App'x 787, 792 (5th Cir. 2018). Defendants
are entitled to summary judgment on all of Plaintiff's claims.
Plaintiff's MPSJ as to those claims will be denied.

                                     -23-
      Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 24 of 36




                    IV.     BONYM's Counterclaims for Breach
                            of Contract and Foreclosure

        BONYM     brings counterclaims for         (1)   breach     of    contract,

(2) foreclosure,          (3) in the alternative, equitable subrogation, and

(4)    in the alternative, contractual subrogation. 73              Both parties
have moved for summary judgment on these counterclaims.


A.      BONYM's Contract and Foreclosure Claims Are Not Time-Barred

        1.      BONYM's Right to Pursue Non-Judicial Foreclosure Was
                Tolled
        Plaintiff      argues that    BONYM's   counterclaim        for   judicial
foreclosure fails as a matter of law "because the TROs from the

prior lawsuit did not enjoin Defendants from counterclaiming for
judicial foreclosure or counterclaiming with causes of action to
preserve their right to non-judicial foreclosure. " 74 Because BONYM
did not counterclaim for judicial foreclosure when Plaintiff
secured TROs in 2018 and 2019, Plaintiff argues that "                      igation

tolling        would   apply    to   Defendants'    action    for    nonjudicial

foreclosure but not to judicial foreclosure.n 75
        "[A] suit for an injunction against nonjudicial foreclosure
does not toll the statute of limitations,                    because it          no
impediment to the lender's ability to sue on the note or seek


     73 BONYM's Second Amended Counterclaims, Docket Entry No. 21,
pp. 3 7 1 , 15 -29 .
        74
             Plaintiff's Combined Response, Docket Entry No. 34, p. 16.


                                       -24-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 25 of 36



judicial foreclosure of the property."                       Deutsche Bank National

Trust Co. v. Ra Surasak Ketmayura, 2015 WL 3899050,                       at *9 (W.D.

Tex. June 11,         2015)       (citing Davis v. Andrews,        30 S.W. 432, 529

(Tex. 1895)).          In Landers v. Nationstar Mortgage, LLC, 461 S.W.3d

923, 925          (Tex. App. -- Tyler 2015, no pet.),              a lender sued for

judicial foreclosure, and the borrowers argued that the suit was

time-barred because limitations had expired.                       The lender argued

that its suit was timely because limitations were tolled by a TRO

and a temporary injunction.               Id.   The borrowers argued that the TRO

and injunction applied only to the limitations period for non­

judicial foreclosure, not to the limitations period for judicial

foreclosure.          Id.        The Tyler Court of Appeals agreed with the

borrowers,         holding       that   the   TRO    and   injunction   did   not   toll

limitations on judicial foreclosure because they did not restrain

the lender from filing suit for judicial foreclosure, and thus the

limitations period expired four years after acceleration.                       Id. at

927.

       Plaintiff argues that this case is analogous to Landers in

that        (1)   BONYM     is    pursuing      a    foreclosure   remedy     (judicial

foreclosure) that is barred by limitations,                     (2) BONYM is arguing

that limitations were tolled by a TRO, but (3) the TRO in question

only prevented BONYM from seeking non-judicial foreclosure and did

not prevent BONYM from counterclaiming for judicial foreclosure.76



       76
            Plaintiff's Combined Response, Docket Entry No. 34, pp. 16-17.

                                              -25-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 26 of 36



Plaintiff argues that, like the lender in Landers, BONYM should not

be allowed to seek judicial foreclosure because it effectively
waived its right to do so when the TROs were first issued.
        For reasons explained in subsection          2    below,   the court
concludes that the Texas counterclaim savings statute preserves
BONYM's right to seek both judicial and non-judicial foreclosure
via counterclaim.         But even if BONYM's       lure to seek judicial
foreclosure in 2018 and 2019 prevented it from doing so now, BONYM

would        still   prevail   on   its   counterclaim    for   non-judicial
foreclosure, which is BONYM's preferred form of relief.              BONYM's
foreclosure counterclaim "seeks a judgment allowing it to foreclose
its lien on the property in accordance with the deed of trust and
Texas property code section 51.00" (non-judicial foreclosure), "or
alternatively, a judgment for judicial foreclosure." 77 Plaintiff's
TROs enjoined BONYM from seeking non-judicial foreclosure for
thirty days, extending the deadline for a non-judicial                of the
Property to March 12,          2020.      As explained above,         lpoint
decelerated before that date, resetting limitations.            The fact that
BONYM did not counterclaim for judicial foreclosure does not mean
that         waived its right to pursue non-judic        foreclosure. BONYM
never waived that right, but instead was prevented from exercising
it by Plaintiff's lit           ion and TROs.     Plaintiff's argument is
without merit.


       77   BONYM's Second Amended Counterclaims, Docket Entry No. 21,
p. 4   1 23 (emphasis added).
                                       -26-
      Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 27 of 36



        2.    The Counterclaim Savings Statute Applies

        The counterclaim savings statute, Tex. Civ. Prac.          &   Rem. Code

§ 16. 069, preserves BONYM's right to counterclaim for both judicial

and non-judicial foreclosure.           "If a counterclaim or cross claim

arises out of the same transaction or occurrence that is                      basis

of an action, a party to the action may file the counterclaim or

cross claim even though as a separate action it would be barred by

limitation [.]"       Tex. Civ. Prac.     &   Rem. Code § 16.069(a).           "The

counterclaim or cross claim must be filed not later than the 30th

day           the date on which the party 1 s answer is required.        11
                                                                              Tex.

Civ. Prac.     &   Rem. Code § 16.069(b).

        "Where the requirements of the statute are met, section 16.069

allows those who are already parties to the action to assert claims

against      one    another   that    would    otherwise   be   time-barred."

J.M.K. 6 1 Inc. v. Gregg       &   Gregg, P.C., 192 S.W.3d 189, 199 (Tex.

App.         Houston [14th Dist.] 2006, no          .) .   "The statute is a

savings clause, 'intended to prevent a plaintiff from waiting until

an adversary's valid claim arising from the same transaction was

barred by limitations before asserting his own claim.'" Pitts                     &

Collard, L.L.P. v. Schechter, 369 S.W.3d 301, 323-24 (Tex. App. --

Houston [1st Dist.] 2011, no pet.) (quoting Hobbs Trailers v. J.T.

Arnett Grain Co.,        560 S.W.2d 85,       88 (Tex. 1997) (interpreting

predecessor statute substantially similar to section 16.069)).

        There is no dispute that BONYM filed its counterclaims within

thirty days of when its original answer was due.            Plaintiff served

                                      -27-
      Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 28 of 36



BONYM on April 3, 2020, 78 and BONYM asserted its counterclaims on

April 13, 2020. 79        See Tex. Civ. Prac.      &   Rem. Code § 16.069(b).

Nor is there any dispute that BONYM's counterclaims "arise[] out of
the     same      transaction   or    occurrence   that    is   the   basis    of
[Plaintiff's] action"                declaratory judgment, i.e., BONYM and
Shellpoint's efforts to enforce the Deed of Trust and Plaintiff's
failure to make payments required under the Note.                     Tex. Civ.

Prac.    &    Rem. Code§ 16.069(a); see also Rodriguez v. CitiMortgage,
Inc.,        No. 5-14-CV-380 RP,      2015 WL 12552026,     at *4 (W.D. Tex.
Feb. 4,         2015) (holding that a lender's claims for breach of
contract and judicial foreclosure arose from the same transaction

as borrower's quiet tit           action).
        Plaintiff argues that the counterclaim savings statute is
inapplicable when a plaintiff seeks a declaration that the claims
are barred by limitations as a matter of law.80            Although Plaintiff
cites two cases to support this argument, 81 the cases do not


        fidavit of Service, Exhibit 2 to Defendants'                    Removal
Notice, Docket Entry No. 1 3, p. 4.
      Defendants'
        79          Answer and Counterclaims,     Exhibit                4     to
Defendants' Removal Notice, Docket Entry No. 1-5, p. 7.
        80
             Plaintiff' s Combined Response, Docket Entry No. 34, pp. 26-27.
           (citing Bitterroot Holdings, LLC v. Bank of New York
Mellon, No. 14-cv-804, 2017 WL 10181041, at *12 (W.D. Tex. Aug. 4,
2017) ("A party cannot    1 to foreclose on a lien, lose the lien,
and then revive the lien by filing a counterclaim in a trespass to
try t le lawsuit. Such an interpretation of the effect of section
16.069 would allow virtually any party to revive a void
                                                         (continued...)
                                        -28-
    Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 29 of 36



establish that § 16.069 is inapplicable in every case where the

plaintiff    seeks   a   decla�ation    that     a    claim   is    time-barred.

Instead, Texas courts hold that § 16.069 is inapplicable when

declaratory relief is the only kind of relief that the plaintiff

seeks, but that the statute applies when the plaintiff seeks some

form of "affirmative relief" beyond the declaration.                 See, e.g.,

Havins v. CitiMortgage, Inc., Civil Action No. 4:15-cv-899-O, 2016

WL 6304809, at *3 (N.D. Tex. Feb. 17, 2016) ("Texas courts have

interpreted§ 16.069 to revive time-barred claims when a plaintiff

seeks affirmative relief, but not to those claims only seeking a

declaratory    judgment.")     (emphasis    in       original);     Murphree   v.

Godshall, Civil Action No. H-13-0453, 2014 WL 4782936,. *5 (S.D.

Tex. Sept. 24,       2014)   (construing Ball as holding that "if a

plaintiff files an action seeking only a declaration that the

defendant would be barred by a statute of limitations if it chose

to bring a particular cause of action, the defendant could not use

§ 16.069 to then bring the otherwise time-barred cause of action.")

 (emphasis added) (internal quotations and citation omitted); Holman

Street Baptist Church v. Jefferson, 317 S.W.3d 540, 545-46 (Tex.

App.      Houston    [14th Dist.] 2010,        pet. denied)        ("Courts have


(...continued)
lien           ."); Ball v. SBC Communications, Inc., No. 04-02-
00702-CV, 2003 WL 21467219, at *4 (Tex. App.           San Antonio
June 25, 2003) ("[W]ere we to hold that section 16.069 revives
claims which are absolutely barred by limitations as a matter of
law, we would be reading into the Uniform Declaratory Judgments Act
a provision that would make such actions fruitless.").
                                    -29-
      Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 30 of 36



interpreted section 16.069 as permitting a party's otherwise time­

barred counterclaims or cross claims only when the opposing party
has sought \affirmative relief,' rather than just a declaration on
a dispute between the parties. 11 ) (emphasis added) (listing cases).
        Plaintiff is not merely seeking a declaration on the statute
of limitations, but          also seeking affirmative relief in the form
of attorney's fees. 82       "[A] claim for attorney's fees constitutes

a claim for affirmative relief, thus allowing a counterclaim to
proceed where the plaintiff sought attorney's fees in addition to
a declaratory judgment.       11
                                     Hacienda Records, LP v. Ramos, Civil
Action No. 2:14-CV-19, 2015 WL 6680597, at *4 (S.D. Tex. Nov. 2,
2015), aff'd sub nom. Hacienda Records, LP v. Ramos, 718 F. App'x
223 (5th Cir. 2018).         In Havins a plaintiff sought a declaratory
judgment that the defendants could not foreclose on                        home

because the limitations period had run.            2016 WL 6304809, at *1.
The plaintiff also sought damages, forgiveness of debt, attorney's
fees, and costs.                   at *3.   The defendants counterclaimed,
arguing that§ 16. 069 preserved their otherwise time-barred claims.
Id.     The plaintiff responded that all her claims for affirmative
relief were "subsumed 11 into her request for declaratory judgment,
and therefore she was not seeking the kind of affirmative relief
that would trigger application of§ 16.069.               Id.   The court held



      Plaintiff's Original Petition, Exhibit 1 to Defendants'
        82

Removal Notice, Docket Entry No. 1-2, p. 7.
                                        -30-
      Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 31 of 36



that "      ]ven if these claims are 'subsumed' into the declaratory

judgment,        as    Plaintiff argues,     she            attorney's           in

connection        with    her   request    for     declaratory   relief
Seeking attorney's fees is affirmative relief to which § 16.069
appl       II



        Because Plaintiff           seeking attorney's fees in connection

with            request for       laratory rel        , § 16. 069 applies.       The
court concludes that § 16. 069 therefore saves BONYM's counterclaims
from being barred by limitations.


B.      BONYM Is Entitled to Summary Judgment for Breach of Contract

        To maintain a claim for breach of contract, BONYM must show
that (1) a valid contract exists,                (2) BONYM performed or tendered
performance,          (3) Plaintiff breached the contract, and (4) BONYM

sustained damages as a result of the breach.                     See May v. Ticor

Title Insurance Co., 422 S.W.3d 93, 100 (Tex. App. -- Houston [14th
Dist.] 2014, no pet.) (citing Rice v. Metropolitan Life Insurance
Co., 324 S.W.3d 660, 665 (Tex. App. -- Fort Worth 2010, no pet.).
"Whether a party has breached a contract                  a question of law for

the court, not a question of fact for the jury, when the facts of

the              ' conduct are undisputed or conclusively established."
Grohman v. Kahlig, 318 S.W.3d 882, 887 (Tex. 2010) (citing Sullivan
v. Barnett, 471 S.W.2d 39, 44 (Tex. 1971)).
        Plaintiff argues that BONYM' s counterclaim for breach of
contract        must    fail    because   "Defendants     cannot    sue   upon   an
instrument that is void due to the expiration of the statute of

                                          -31-
     Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 32 of 36



limitations. 1183     As explained above, the Deed of Trust was not

voided by the running of limitations because Shellpoint decelerated
the maturity of the loan before limitations ran.            The existence of
a valid contract is therefore established.              Grohman, 318 S.W.3d
at 887.
       The Note required Plaintiff to pay           monthly installments. 84
Plaintiff does not dispute that BONYM performed its obligations
under the Note, nor does she dispute that she breached by                 ling
to pay the required monthly installments. 85          She does not dispute
that her breach damaged BONYM in that              deprived BONYM of money
that was due and forced BONYM to incur attorney's fees and other

expenses to enforce the loan.         The court concludes that BONYM has
satisfied all the elements of a breach of contract claim.                 May,

422 S.W.3d at 100.       There is no dispute over the parties' relevant

conduct.        See Grohman, 318 S.W.3d at 887.       BONYM is entitled to
summary judgment on its counterclaim for breach of contract.


C.     BONYM Is Entitled to Non-Judicial Foreclosure

       To foreclose under a security instrument in Texas with a
power of sale, the lender must demonstrate that (1) a debt exists;


       83
            Plaintiff's MPSJ, Docket Entry No. 28, p. 7      1 14.
      Note, Exhibit A-3 to Defendants' MSJ, Docket Entry No. 27,
       84

p. 37 � 3(A).
          Plaintiff's Responses, Exhibit I-3 to Defendants' MSJ,
Docket Entry No. 27, p. 411 11 35-36 (Plaintiff admits that the
loan    due for the January 1, 2015, payment and admits that no
payments have been made on the loan        the payment satisfying
the monthly obligation due December 1, 2014).
                                     -32-
    Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 33 of 36



(2) the debt is secured by a lien created under Art. 16,         §    50 (a) (6)

of the Texas Constitution;      (3) the borrowers are in default under

the note and security instrument; and (4) the borrowers received

notice of default and acceleration.         Bracken v. Wells Fargo Bank,

N.A., No. 05-16-01334-CV,       2018 WL 1026268, at *5        (Tex. App.

Dallas Feb. 23, 2018, pet. denied), reh'g denied (Apr. 12, 2018)

(citing Huston v. United States Bank National Association, 988

F. Supp. 2d 732, 740 (S.D. Tex. 2013), aff'd, 583 F. App'x 306 (5th

Cir. 2014)).

      Plaintiff does not deny that she executed the Note promising

to repay the original principal amount of $255,440, plus interest; 86

nor that she executed the Deed of Trust granting a lien against the

Property to secure her obligation to repay the Note.87               Plaintiff

does not deny that she defaulted on the Note by failing to make

required payments.      She admits that Bayview sent her a notice of

default with an opportunity to cure the default and a warning that

the loan would be accelerated if she did not cure within thirty

days. 88   Plaintiff does not claim to have ever cured the default.

She admits that Bayview sent her a notice of acceleration on


      Note, Exhibit A-3 to Defendants' MSJ, Docket Entry No. 27,
      86

p. 37 � 1.
      Deed of Trust, Exhibit A-4 to Defendants' MSJ, Docket Entry
      87

No. 27, p. 54.
      Notice of Default and Intent to Accelerate, Exhibit B-7 to
      88

Defendants' MSJ, Docket Entry No. 27, p. 121; Plaintiff's
Responses, Exhibit I-3 to Defendants' MSJ, Docket Entry No. 27,
p. 409 �� 24-27.
                                    -33-
      Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 34 of 36



February 11, 2016. 89             There is thus no factual controversy that a

debt exists, that it is secured by a lien, that Plaintiff is in

default,       and       that     Plaintiff      received      notice      of    default      and

acceleration.             See Bracken, 2018 WL 1026268, at *5.                       BONYM has

demonstrated everything necessary to foreclose under the Deed of

Trust.

        BONYM is the current legal owner and holder of the Note and

the     Deed    of       Trust,    and    it     has    the    right      to    enforce     both

instruments. 90           Plaintiff's only argument to the contrary is that

the Note and the Deed of Trust are invalid and unenforceable due to

the running of limitations,                    and the court has rejected that

argument.        BONYM is entitled as a matter of law to a judgment

allowing it to foreclose its lien on the Property in accordance

with the Deed of Trust and Texas Property Code § 51.002.

        BONYM has established that there is no genuine dispute about

any material             fact   regarding      its     counterclaims           for   breach   of

contract and non-judicial foreclosure,                         and it is entitled to

judgment as          a    matter     of   law.         See    Fed.   R.    Civ.      P.   56{a).

Defendants' MSJ on BONYM's counterclaims will be granted as to

BONYM.       Because BONYM is currently the sole beneficiary of the Deed


      Plaintiff's Responses, Exhibit I-3 to Defendants' MSJ, Docket
        89

Entry No. 27, p. 411 � 3 9.
      °Knowles Declaration, Exhibit C to Defendants' MSJ, Docket
        9

Entry No. 27, p. 140 � 6; Assignment of Deed of Trust, Exhibit D
to Defendants' MSJ, Docket Entry No. 27, p. 146; Plaintiff's
Responses, Exhibit I-3 to Defendants' MSJ, Docket Entry No. 27,
p. 406 �� 9-10.
                                               -34-
    Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 35 of 36



of Trust and Shellpoint does not claim right to title or ownership

of the Property, Defendants' MSJ will be denied as moot as to

Shellpoint.       Plaintiff's MPSJ as to BONYM's counterclaims will be

denied.


                          V.   Conclusion and Order

          For the reasons explained above,· Plaintiff has failed to

present evidence supporting its claim to quiet title against

Defendants.        Defendants have satisfied their burden to show that

there are no issues of material fact with respect to Plaintiff's

claim to quiet title and that Defendants are entitled to summary

judgment on that claim.

      Plaintiff has also requested a declaratory judgment on her

quiet title claim. 91      When all substantive underlying claims have

been dismissed, a claim for declaratory judgment cannot survive.

Ayers v. Aurora Loan Services, LLC, 787 F. Supp. 2d 451, 457 (E.D.

Tex. 2011)         Because the court will grant summary judgment for

Defendants on Plaintiff's substantive claim, the court will also

grant summary judgment for Defendants on Plaintiff's claim for

declaratory relief.        Defendants Shellpoint and BONYM's Summary

Judgment Motion (Docket Entry No. 27) is GRANTED with respect to

Plaintiff's claims;       and Plaintiff's Motion for Partial Summary

Judgment (Docket Entry No. 28) is DENIED.

       91
            Plaintiff's Original Complaint, Docket Entry No. 1-2, p. 6
�   31.

                                    -35-
   Case 4:20-cv-01322 Document 38 Filed on 06/23/21 in TXSD Page 36 of 36



     For the reasons explained above, BONYM has established that it

is entitled as a matter of law to prevail on its counterclaims for

breach of    contract   and   non-judicial    foreclosure.       Defendants

Shellpoint   and   BONYM's    Summary   Judgment    Motion   (Docket   Entry

No. 27) is therefore GRANTED as to BONYM.          Because Shellpoint does

not claim right to title or ownership of the Property, Defendants

Shellpoint   and   BONYM's    Summary   Judgment    Motion   (Docket   Entry

No. 27) is DENIED AS MOOT as to Shellpoint.

     SIGNED at Houston, Texas, on this the 23rd day of June, 2021.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -36-
